In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-13-0077-CR
                           ________________________
                                       
                        Ex parte Jorita Hagins, Relator
                                       

                              Original Proceeding

                                       
                                March 27, 2013
                                       
                       ON PETITION FOR WRIT OF MANDAMUS
                                       
                Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                                       
Pending before the court is a document filed by relator Jorita Hagins, pro se, entitled "Motion For Release of Appellant [Hagins][,] Correction of Documents and or Class Action Civil Suite [sic]."  Furthermore, she states the motion is filed pursuant to article 11.07 of the Texas Code of Criminal Procedure.  In said motion, Hagins seeks a writ of habeas corpus seeking release from mandatory supervision (parole) as her time received upon her conviction was completed in 2004.  However, according to Hagins, the "Mandatory Supervision Parole Certificate" shows the discharge date has been altered and "2024" was written in the place of 2004.  We dismiss the petition.
Hagins is not appealing from an order denying her habeas relief.  Instead, she initiated an original proceeding with us, citing art. 11.07 of the Texas Code of Criminal Procedure as authority to do so.  However, we have no jurisdiction over art. 11.07 proceedings.  Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012); see Runnels v. State, 804 S.W.2d 278 (Tex. App. - Beaumont 1991, no pet.); see also Watson v. State, 96 S.W.3d 497, 500 (Tex. App. - Amarillo 2002, pet. ref'd) (holding that courts of appeal lack the authority to issue original writs of habeas corpus in other than certain civil matters); see also Tex. Gov't Code Ann. § 22.221 (West 2004) (providing the authority to issue certain writs).
Accordingly, the petition is dismissed for want of jurisdiction.

					Per Curiam